JOHNSON, J.,
concurring specially:
I concur with the opinion of Chief Justice Brock. I write separately, however, because I am saddened by the language of Justice Thayer in his dissent which states that the majority is “inventing] new constitutional protections that some may argue are based on the whim of the majority.” (Since “some” are not identified, the only plausible persons in that group are the author, and perhaps others. It should be noted that the law review article, as cited, does not use the word “whim.”)
Such heightened rhetoric adds nothing to the jurisprudence of our State. I know of no one on this court — and, I stress, no one — who decides the cases that come before us on a whim. Justice Scalia has been described as a judicial “gladiator.” I find the tenor of many of his decisions to be simply lacking in civility. See Lacovara, Un-Courtly Manners, ABA Journal, Dec. 1994, at 50. It would be regrettable that the writing of this court would now or in the future emulate this unfortunate practice. I would hope that this court, which heretofore has avoided such rhetoric, would not begin down the road to ever more offensive language.